Citation Nr: 0738943	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
to January 1956.  He died in June 1977.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from a November 2002 denial letter of 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines.

As it appears that the appellant has filed claims for 
entitlement to special monthly compensation for aid and 
attendance/housebound status, this issue is being referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for the cause of the 
veteran's death was denied by a January 1980 rating decision 
that was not appealed.

2.  Evidence submitted subsequent to the January 1980 rating 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 1980 rating decision which denied a claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1979).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's September 2006 Remand, the RO 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
substantial compliance with the Board's September 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

A letter dated in February 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2007 letter told her to provide any 
relevant evidence she may have pertaining to the claim. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The February 2007 letter also provided a 
statement of the conditions for which a veteran was service-
connected at the time of his death, and provided an 
explanation of the evidence and information required to 
reopen her claim of service connection for the veteran's 
death based on a previously service-connected conditions.  
Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Although this letter was not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to her, since she was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to her in May 2007.  
   
Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The appellant has not identified any records that she wished 
VA to obtain.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	New and Material Evidence

Historically, in September 1977, the RO received a letter 
from the appellant asking that the veteran's benefits be 
continued for the benefit of his beneficiaries.  In a 
September 1977 letter, the RO advised the appellant that she 
had no probable entitlement to death benefits because it had 
not been established by the evidence of record that the 
veteran's death was due to his active military service.  The 
RO noted that if the appellant desired a formal determination 
of the entitlement to the benefit, to complete and return the 
enclosed VA Form 21-534, Application for Dependency and 
Indemnity Compensation or Death Pension by Widow or Child.  

In June 1979, the RO received a letter from the appellant in 
which she noted that a new law was passed in which veterans 
with disability rating 30 percent or greater were entitled to 
additional benefits for dependents.  In a June 1979 letter, 
the RO advised the appellant that Public Law 95-479 pertained 
only to living veterans who had service-connected 
disabilities where were rated 30 percent or 40 percent 
disabling and that the law was not applicable in her case as 
the veteran was already deceased.  

In July 1979, the RO received the appellant's VA Form 21-534.  
In an August 1979 letter, the RO advised the appellant that 
she was not entitled to service-connected benefits because 
the evidence did not show that the veteran's death was due to 
a service-connected disease or injury and that she was not 
entitled to nonservice connected death pension because that 
type of benefit was not payment to dependents of veterans who 
served with the Philippine Army or recognized guerrillas.  

On August 31, 1979, the appellant submitted a letter 
essentially asking for VA benefits on the basis of equity.   
In a decision dated in January 1980, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran did not appeal this decision.  
In a February 1980 letter, the RO advised the appellant that 
the veteran's death was not due to his service-connected 
disabilities and she was not entitled to service-connected 
death benefits.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979).  Thus, the January 1980 rating decision is final.  

In July 1998, the RO received a letter from the appellant 
applying for DIC or death pension benefits.  In July 1998, 
the appellant was informed by the RO that she had been 
advised that her claim for death benefits was denied and that 
it had been considered under the provisions of all existing 
laws and regulations.  The letter also advised that the 
evidence failed to show that the veteran's death many years 
after service was due to a service-connected disease or 
injury.  In August 1998, the RO received a letter from the 
appellant and accompanying documents that had been previously 
sent to VA regarding her claim.  She stated that she was 
hoping for a quick determination of entitlement to benefits.  
In September 1998, the RO advised the appellant that she had 
repeatedly been advised that her claim for death benefits was 
denied and that in order to reopen her claim, she must submit 
new and material evidence. 

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned. After the expiration 
of one year, further action will not be taken unless a new 
claim is received. Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim. 38 
C.F.R. § 3.158.  Thus, the claims received in July and August 
1998 were abandoned. 

In July 2002, the RO received a letter from the veteran's 
nephew requesting DIC, death pension, and accrued benefits on 
behalf of the appellant.  He was informed by the RO by letter 
dated in July 2002 that information could be released only 
upon written request from the appellant.

In October 2002, the RO received the appellant's request to 
reopen her claim for DIC benefits in the form of a VA Form 
21-534 in which she requested all possible benefits due her.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the appellant filed her claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a November 2002 letter, the RO 
declined to reopen the appellant claim of entitlement to 
service-connected death benefits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the grounds stated for the denial of service 
connection for the cause of the veteran's death in the 
January 1980 rating decision, new and material evidence would 
consist of evidence that a disability of service origin 
caused, hastened, or substantially and materially contributed 
to the veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 
3.312.  

In this regard, additional evidence received since the 
January 1980 rating decision includes correspondence from the 
appellant and the appellant's nephew.  In May 2003, the RO 
received a letter from the nephew in which he states that a 
1972 appeal for an increased rating had not been forwarded to 
the Board for review and requests increased rating and DIC.  
He also requested that a copy of the veteran's records and 
all correspondence be sent directly to him.

In May 2003, the RO received a letter from the nephew co-
signed by the appellant by a thumb print basically 
reiterating the information in the nephew's previous letter 
and stating that the appellant should not need to go through 
the appeals process since there was a breakdown in the 
process during the previous appeal for increased rating.

In October 2003, the RO received an email from the nephew 
asking to be advised on the status of the claim.  The RO 
responded that the appellant should receive the statement of 
the case within the week in connection with the appeal.  The 
nephew responded that the appellant had not received the 
statement of the case and asked if the claim was approved or 
denied.  The RO responded that the statement of the case was 
mailed on October 23, 2003 and asked that the appellant 
submit a written statement with her signature indicating that 
she did not receive the letter and providing a current 
address.  The nephew was also informed that the Privacy Act 
prohibited VA from giving claim-specific information to a 
third party.  The nephew responded that the appellant had 
appointed/authorized him to represent her since she was old, 
illiterate, and suffering from Alzheimer's.  The RO responded 
that the records did not show that the nephew was authorized 
or appointed by the appellant to represent her and advised 
that VA could not give information about a specific claim to 
a third party and that details of a case may not be discussed 
by email.

In March 2004, the appellant requested a list of recognized 
veterans' service organizations operating in the Philippines.  
In August 2004, the RO received the appellant's letter 
indicating that she had not received any correspondence from 
VA since her May 2003 letter.  In August 2004, the RO 
received the appellant's request for a Power of Attorney 
form.

In January 2005, the RO received a previously-submitted 
letter authored by the appellant dated in June 1977, 
previously-submitted statements dated in June 1977 regarding 
burial expenses, previously-submitted letters authored by the 
nephew dated in July 2002 and May 2003, VA document regarding 
benefits available to commonwealth army and recognized 
guerrillas, a request for a hearing at the RO, the 
appellant's VA Form 9, Appeal to the Board of Veterans' 
Appeals, and a letter authored by the nephew dated in January 
2005.

The VA Form 9 included arguments that there was an increased 
rating claim pending at the time of the veteran's death and 
that there was a burial allowance claim pending.  Also, a 
claim for housebound and/or Aid and Assistance benefits was 
made.  In addition, the VA Form 9 included the argument that 
the current claim on appeal was actually a new claim and not 
a claim to reopen a finally-denied claim.  An argument was 
made that the decision to deny the cause of the veteran's 
death was not based on sound judgment and did not use careful 
analysis of all the facts and circumstances surrounding the 
veteran's death and gave examples including excerpts from 
medical periodicals, manuals, and a medical dictionary.  The 
VA Form 9 also included analysis authored by the nephew of 
how the veteran's service-connected disabilities contributed 
to the veteran's death.  

In May 2005, the RO received a letter from the appellant 
regarding timeliness of appeal as well as previously-
submitted correspondence.  In June 2005, the RO received 
letters from the appellant regarding timeliness of appeal and 
documentation of history of the claims.  In July 2005, the RO 
received duplicate documents of those already on file.

In regard to the evidence submitted since the January 1980 
rating decision, the Board finds that although some of the 
evidence is new, it is not material.  Although the argument 
made by the nephew of how the veteran's service-connected 
disabilities were related to the veteran's death is new, it 
cannot provide a basis to reopen the claim.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim). 

With respect to the assertion that the claim on appeal should 
be an original claim, the Board has provided a history of the 
claim above which clearly shows that a claim for entitlement 
to death benefits was denied in January 1980.  With respect 
to the assertion that there remains a pending appeal for 
increased rating, the record includes a September 25, 1973 
Board decision denying increased ratings for residuals of a 
nephrectomy on the left and a gunshot wound of the left 
elbow.  With respect to the assertion that there remains a 
pending claim for burial benefits, the record includes an 
August 22, 1977 letter to the appellant which indicates that 
an award in the amount of 1480.00 for funeral and burial 
expenses including plot or interment allowance had been 
approved, and that a check covering this amount would be 
mailed.    

Thus, as VA has not received new and material evidence that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death, the claim is not reopened.    


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for the cause 
of the veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


